 Exhibit 10.261



 

LIMITED LIABILITY COMPANY AGREEMENT OF

BR DFW PORTFOLIO JV MEMBER, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of BR DFW PORTFOLIO JV MEMBER, LLC, a
Delaware limited liability company (the “Company”), as amended from time to
time, (the "Agreement") is entered into by BRG DFW Portfolio, LLC, a Delaware
limited liability company, the sole member and manager of the Company (the
"Member").

 

RECITALS

 

A.           The Company was formed as a Delaware limited liability company in
accordance with the Delaware Limited Liability Company Act, as amended from time
to time (the "Act").

 

B.           The undersigned desires to execute this Agreement to set forth the
terms and conditions under which the management, business, and financial affairs
of the Company will be conducted.

 

C.           Definitions for this Agreement are set forth in Article XI.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned party hereby
covenants and agrees as follows:

 

ARTICLE I

PURPOSE AND POWERS OF COMP ANY

 

1.1           Purpose. The Company's business and purpose shall consist solely
of (x) the acquisition, ownership, operation, management, financing and
disposition of (A) the multi-family real estate project consisting of
approximately 322 units and located at 5301 North Tarrant Parkway, Fort Worth,
Texas 76244 and commonly known as The Sovereign Apartments (the “Keller Crossing
Property"), and (B) the multifamily real estate project consisting of
approximately 352 units and located at 5050 FM 423, Frisco, Texas and to be
hereafter commonly known as Sorrel Phillips Creek Ranch Apartments (the
“Phillips Creek Property” and together with the Keller Crossing Property, the
“Property”), each of which will be owned by a Subsidiary, (y) the ownership and
management of one or more Subsidiaries in connection with the Property and (z)
such activities as are necessary, incidental or appropriate in connection
therewith.

 

1.2           Powers. The Company shall have all powers of a limited liability
company formed under the Act and not prohibited by the Act or this Agreement.

 

1.3           Title to Company Property. All property owned by the Company shall
be owned by the Company as an entity and, insofar as permitted by applicable
law, no member shall have any ownership interest in any Company property in its
individual name or right, and each member's Membership Interest shall be
personal property for all purposes.

 

1.4           Term. This Agreement shall not terminate until the Company is
terminated in accordance with this Agreement.

 

 

 

  

1.5           Registered Office and Registered Agent. The Company's initial
registered office and initial registered agent shall be as provided in the
Certificate of Formation. The registered office and registered agent may be
changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent pursuant to the Act.

 

1.6           Formation and Authorized Person. On or before execution of this
Agreement, an authorized person within the meaning of the Act shall have duly
filed or caused to be filed the Certificate of Formation of the Company with the
office of the Secretary of State of Delaware, as provided in Section 18-201 of
the Act, and the Manager hereby ratifies such filing. The Manager shall use its
best efforts to take such other actions as may be reasonably necessary to
perfect and maintain the status of the Company as a limited liability company
under the laws of Delaware. Notwithstanding anything contained herein to the
contrary, the Company shall not do business in any jurisdiction that would
jeopardize the limitation on liability afforded to the Member under the Act or
this Agreement.

 

ARTICLE II

MEMBERS

 

2.1           Initial Member.

 

(a)          The name, address and initial Membership Interest of the initial
Member is as follows:

 

Name   Membership Interest BRG DFW Portfolio, LLC     c/o Bluerock Real Estate,
L.L.C.   100% 712 Fifth Avenue, 9th Floor     New York, NY 10019    

 

 

 

  

(b)          The Member was admitted to the Company as a member of the Company
upon its execution of a counterpart signature page to this Agreement.

 

ARTICLE III

MANAGEMENT

 

3.1           Initial Manager. The initial Manager shall be the Member.

 

3.2           In General. The powers of the Company shall be exercised by, or
under the authority of, the Manager. In addition, the business and affairs of
the Company shall be ·managed under the direction of the Manager. Subject to the
limitations set forth in this Agreement, the Manager shall be entitled to make
all decisions and take all actions for the Company.

 

3.3           Management by Manager. Except as otherwise limited by this
Agreement, the Manager shall have the power to do any and all acts necessary,
convenient or incidental to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise; provided, however, that
the Company may, at its election, appoint one or more officers to exercise its
rights under this Agreement. The Manager shall be entitled to make all decisions
and take all actions for the Company, and the Manager has the authority to bind
the Company.

 

3.4           Required Approval. Any provision in this Agreement that requires
the approval of the members, but does not specify the particular percentage
interests or number of members required for such approval, shall be interpreted
to require the affirmative vote of the members holding a majority of the total
Membership Interests from time to time, and specifically shall not be
interpreted to require unanimous consent of the members.

 

3.5           Action By Manager. In exercising the voting or other approval
rights as provided herein, the Manager may act through meetings and/or written
consents.

 

3.6           Term of Manager. The Manager shall serve until the Member’s
withdrawal from the Company. At such time any existing or new Members may elect
a new Manager through vote of the Members then owning more than 50% in
Membership Interests.

 

3.7           Authorization. The Company shall possess and may exercise all of
the powers and privileges granted by the Act, and the Company is hereby
authorized to do any act, enter into any agreement, contract or other
instrument, and otherwise to engage in any activity and to do any action not
prohibited under the Act or other applicable law which is necessary, useful,
desirable or convenient to the conduct, promotion and attainment of the business
and purposes of the Company.

 

ARTICLE IV

 

[INTENTIONALLY OMITTED]

 

 

 

  

ARTICLE V

 

[INTENTIONALLY OMITTED]

 

ARTICLE VI

EFFECT OF BANKRUPTCY. DEATH OR INCOMPETENCY OF A MEMBER

 

6.1 The bankruptcy, death, dissolution, liquidation, termination or adjudication
of incompetency of a member shall not cause the termination or dissolution of
the Company and the business of the Company shall continue. Upon any such
occurrence, the trustee, receiver, executor, administrator, committee, guardian
or conservator of such member shall have all the rights of such member for the
purpose of settling or managing its estate or property, subject to satisfying
conditions precedent to the admission of such assignee as a substitute member.
The transfer by such trustee, receiver, executor, administrator, committee,
guardian or conservator of any Company Interest shall be subject to all of the
restrictions hereunder to which such transfer would have been subject if such
transfer had been made by such bankrupt, deceased, dissolved, liquidated,
terminated or incompetent member. The foregoing shall apply to the extent
permitted by applicable law. Notwithstanding any other provision of the
Certificate of Formation or this Agreement, no member of the Company shall have
any right under Section 18-801(b) of the Act to agree in writing to dissolve the
Company upon the bankruptcy of a member of the Company or the occurrence of any
event that causes a member of the Company to cease to be a member of the
Company. The existence of the Company as a separate legal entity shall continue
until the cancellation of its Certificate of Formation as provided in the Act.

 

ARTICLE VII

CONTRIBUTIONS TO THE COMPANY AND DISTRIBUTIONS

 

7.1           Member Capital Contributions. Upon execution of this Agreement,
the Member shall contribute as the Member's initial Capital Contribution, $100
in cash.

 

7.2           Distributions and Allocations. All distributions of cash or other
property (except upon the Company's dissolution, which shall be governed by the
applicable provisions of the Act and Article IX hereof) and all allocations of
income, profits, and loss shall be made 100% to the members in accordance with
their Membership Interest. All amounts withheld pursuant to the Code or any
provisions of state or local tax law with respect to any payment or distribution
to the members from the Company shall be treated as amounts distributed to the
members pursuant to this Section 7.2. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the members on account of their interest in the Company if
such distribution would violate Section 18-607 of the Act or any other
applicable law.

 

 

 

  

ARTICLE VIII

ASSIGNMENTS AND RESIGNATIONS

 

8.1           Assignment, Resignation and Admission Generally.

 

(a)          Assignments. A member may assign in whole or in part its Membership
Interest in the Company. If a member transfers all of its Membership Interest
pursuant to this Section 8.1, the transferee shall be admitted to the Company as
a member of the Company upon its execution of an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement, which
instrument may be a counterpart signature page to this Agreement. Such admission
shall be deemed effective immediately prior to the transfer and, immediately
following such admission, such member shall cease to be a member of the Company.
Notwithstanding anything in this Agreement to the contrary, any successor to a
member by merger or consolidation shall, without further act, be a member
hereunder, and such merger or consolidation shall not constitute an assignment
for purposes of this Agreement and the Company shall continue without
dissolution.

 

(b)          Resignation. A member is permitted to resign. If a member is
permitted to resign pursuant to this Section 8.l(b), an additional member of the
Company shall be admitted to the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
resignation and, immediately following such admission, and the resigning member
shall cease to be a member of the Company.

 

(c)          Admission of Additional Members. One or more additional members may
be admitted to the Company with the written consent of the Manager.

 

8.2           Absolute Prohibition. Notwithstanding any other provision in this
Article VIII, the Membership Interest of a member, in whole or in part, or any
rights to distributions therefrom, shall not be sold, exchanged, conveyed,
transferred, pledged, hypothecated, subjected to a security interest, or
otherwise assigned or encumbered, if such action would result in a violation of
federal or state securities laws in the opinion of counsel for the Company.

 

8.3           Additional Requirements. In addition to all requirements imposed
in this Article VIII, any admission of a member or assignment of a Membership
Interest shall be subject to all restrictions relating thereto expressly imposed
by the Act.

 

8.4           Effect of Prohibited Action. Any assignment in violation of this
Article VIII shall be, to the fullest extent permitted by law, void and of no
force or effect whatsoever.

 

ARTICLE IX

DISSOLUTION AND TERMINATION

 

9.1           Dissolution. Subject to the other provisions of this Agreement,
the Company shall be dissolved upon the first to occur of the following: (a) the
termination of the legal existence of the last remaining member of the Company
or the occurrence of any other event which terminates the continued membership
of the last remaining member of the Company unless the Company is continued
without dissolution in a manner permitted by this Agreement or the Act or (b)
the entry of a decree of judicial dissolution under Section 18-802 of the Act.
Upon the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company or that causes the Manager to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon an assignment by the Manager of all of its Membership
Interest and the admission of the transferee pursuant to Section 8.1), to the
fullest extent permitted by law, the personal representative of such member is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of such member in the
Company, agree in writing (x) to continue the Company and (y) to admit the
personal representative or its nominee or designee, as the case may be, as a
substitute member of the Company, effective as of the occurrence of the event
that terminated the continued membership of the last remaining member of the
Company.

 

 

 

  

9.2         Liquidation. Upon its dissolution, the Company shall wind up its
affairs and distribute its assets in accordance with Section 9.4 below and the
Act by either or a combination of the following methods as the Manager (or the
Person carrying out the liquidation) shall determine:

 

(a)          selling the Company's assets and, after the satisfaction of Company
liabilities, distributing the net proceeds therefrom to the members; and/or

 

(b)          subject to the satisfaction of Company liabilities, distributing
the Company's assets to the members in kind in satisfaction of their Membership
Interests.

 

9.3         Orderly Liquidation. A reasonable time as determined by the Manager
(or the Person carrying out the liquidation) shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to the
creditors so as to minimize any losses attendant upon dissolution.

 

9.4         Distributions. Upon dissolution, the Company's assets (including any
cash on hand) shall be distributed in the following order and in accordance with
the following priorities:

 

(a)          first, to the satisfaction of all debts and liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof) and the expenses of liquidation, including a sales commission to the
selling agent, if any; then

 

(b)          second, to the members.

 

9.5         Termination. The Company shall terminate when (i) all of the assets
of the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the members in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Act.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1         Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions and principles thereof.

 

 

 

  

10.2         Indemnity. The Company shall indemnify and hold harmless any person
who was or is a party to any proceeding, including any proceeding brought by a
member in the right of the Company or brought by or on behalf of any member of
the Company, by reason of the fact that he is or was a Manager or an officer of
the Company, against any liability incurred by him in connection with such
proceedings unless he engaged in willful misconduct or knowing violation of the
criminal law or any federal or state securities laws. Furthermore, in any such
proceedings brought by or on behalf of the Company or bought by or on behalf of
the members of the Company, no Manager or officer shall be liable to the Company
or its members for any monetary damages with respect to any transaction,
occurrence, course of conduct or otherwise, except for liability resulting from
such Manager’s or officer's having engaged in willful misconduct or a knowing
violation of the criminal law or any federal or state securities laws.

 

10.3         Integrated and Binding Agreement; Amendment. This Agreement
contains the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof, and there are no other agreements,
understandings, representations or warranties among the parties hereto other
than those set forth herein. This Agreement may be amended only by written
agreement of the Manager and only as provided in this Agreement. Notwithstanding
any other provision of this Agreement, the parties hereto agree that this
Agreement constitutes a legal, valid and binding agreement, and is enforceable
against each of them in accordance with its terms.

 

10.4         Construction. Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders, and vice
versa.

 

10.5         Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

 

10.6         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

10.7         Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid, illegal, or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

 

10.8         Notices. All notices under this Agreement shall be in writing and
shall be given to the party entitled thereto by personal service or by mail,
posted to the address maintained by the Company for such person or at such other
address as he may specify in writing.

 

10.9         Rights and Remedies Cumulative; Waivers. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies, and are given in addition to any other rights the parties may have by
law, statute, ordinance, or otherwise. The failure of any party to seek redress
for violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

 

 

  

10.10       Heirs. Successors, and Assigns. Each and all of the covenants,
terms, provisions, and agreements herein contained shall be binding upon, and
inure to the benefit of, the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

 

10.11       Partition. Each member agrees that the assets of the Company are not
and will not be suitable for partition. Accordingly, each member hereby
irrevocably waives (to the fullest extent permitted by law) any and all rights
that he may have, or may obtain, to maintain any action for partition of any of
the assets of the Company.

 

10.12       Tax Status. It is the intention of the Manager that the Company be a
disregarded entity for federal income tax purposes under Section 7701 of the
Code and the Treasury Regulations promulgated pursuant thereto.

 

10.13       Effective Date. Pursuant to Section 18-201(d) of the Act, this
Agreement shall be effective as of the time of the filing of the Certificate of
Formation with the Office of the Delaware Secretary of State.

 

ARTICLE XI

DEFINITIONS

 

In addition to any other defined terms herein, the following terms used in this
Agreement shall have the following meanings (unless otherwise expressly provided
herein):

 

(a)          "Affiliate" shall mean any Person controlling or controlled by or
under common control with the Company, including, without limitation (i) any
person who has a familial relationship, by blood, marriage or otherwise with any
Member or employee of the Company, or any Affiliate thereof and (ii) any Person
which receives compensation for administrative, legal or accounting services
from the Company, or any of its Affiliates. For purposes of this definition,
"control" when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

 

(b)          "Bankruptcy" shall mean, with respect to any Person, if such Person
(i) makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person's consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of "Bankruptcy" is intended to replace
and shall supersede and replace the definition of "Bankruptcy" set forth in
Sections 18-101(1) and 18-304 of the Act.

 

 

 

  

(c)          "Capital Contribution" shall mean any contribution to the capital
of the Company by the Member in cash, property, or services, or a binding
obligation to contribute cash, property, or services, whenever made.

 

(d)          "Certificate of Formation" shall mean the Certificate of Formation
of the Company, as amended and in force from time to time.

 

(e)          “Company Interest” shall mean any equity interest in the Company,
direct or indirect.

 

(h)          "Code" shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws and the
rules and regulations promulgated thereunder.

 

(i)          “Company” shall mean BR DFW PORTFOLIO JV MEMBER, LLC.

 

(j)          “Entity" shall mean any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

 

(k)          “Manager” shall mean BRG DFW Portfolio, LLC or any entity or
individual subsequently elected as manager pursuant to Section 3.6 of this
Agreement.

 

(l)          "Member" shall mean the Person identified in Article II hereof and
includes any Person admitted as an additional member or a substitute member of
the Company pursuant to the provisions of this Agreement, each in its capacity
as a member of the Company.

 

(m)          "Membership Interest" shall mean the member's limited liability
company interest in the Company and the other rights and obligations with
respect thereto as set forth in this Agreement. The Membership Interest is set
forth beside the member's name in Article II of this Agreement.

 

(n)          "Person" shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated organization, or
government or any agency or political subdivision thereof.

 

(o)          “Property” is defined in Section 1.1 of this Agreement.

 

(p)          “Subsidiary” shall mean any Entity in which the Company owns,
directly or indirectly, a membership or other equity interest equal to 50% or
more of the outstanding equity in that Entity.

 

 

 

  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

The undersigned hereby agrees, acknowledges, and certifies that the foregoing
constitutes the sole and entire Limited Liability Company Agreement of the
Company.

 

  Member and Manager:       BRG DFW Portfolio, LLC, a Delaware limited liability
company         By: Bluerock Residential Holdings, LP, a Delaware limited
partnership, its sole member           By: Bluerock Residential Growth REIT,
Inc., a Maryland corporation, its general partner                 By: /s/ R.
Ramin Kamfar       Name: R. Ramin Kamfar       Title: Authorized Signatory

 

 

 

 

